Citation Nr: 1445540	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral defective hearing.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

In October 2008, the Board of Veterans' Affairs (Board) denied service connection for bilateral defective hearing.  

This matter comes before the Board on appeal from a February 2010 decision that denied service connection for PTSD, and a September 2011 RO decision that declined to reopen the claim of service connection for bilateral defective hearing.  A videoconference hearing before the undersigned was held in February 2013.  

The issue of service connection for an acquired psychiatric disorder, claimed as PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was finally denied by the Board in October 2008.  

2.  The evidence received since the October 2008 Board decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for bilateral defective hearing.  



CONCLUSIONS OF LAW

1.  The October 2008 Board decision which denied service connection for bilateral defective hearing is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral defective hearing.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Furthermore, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and recent VA medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  

As noted above, the Veteran testified at a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for bilateral defective hearing was denied by the Board in October 2008.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, no exceptions to finality apply and that decision is final as to the evidence then of record.  Id.  

The Veteran's specific request to "reopen" his claim for service connection was received in January 2011, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The evidence of record at the time of the October 2008 Board decision included the Veteran's STRs, private medical records from 1979 to 2004, a transcript of an August 2008 videoconference hearing before a member of the Board, and a May 2005 VA audiological examination report.  

The Board denied the Veteran's claim for bilateral defective hearing in October 2008, on the basis that there was no evidence of a hearing loss in service or until many years thereafter and no probative medical evidence that any claimed hearing loss was related to service.  The STRs showed no complaints, treatment, abnormalities or diagnosis for any hearing problems in service.  Post service private medical records showed the Veteran was treated for chronic ear infections, including otitis media, otitis externa and fungus infections, primarily involving the right ear on numerous occasions from 1981 to 1998.  The evidence showed that the Veteran underwent regular audiological examinations at work from 1979 to 2004, and that he was diagnosed with mild sensorineural hearing loss, bilaterally in January 1992.  A private audiologist reported in January 1992, that the audiometric configuration for the Veteran's left ear was consistent with noise induced hearing loss and that the configuration for the right ear was atypical for noise induced hearing loss.  

The VA audiologist who evaluated the Veteran in May 2005 indicated that she reviewed the claims file and opined that it was less likely than not that the Veteran's defective hearing was related to service or any incident therein.  

The evidence added to the record since the October 2008 Board decision includes numerous VA treatment records from 2003 to 2012, and a transcript of a videoconference hearing before the undersigned in February 2013.  The VA medical records showed treatment for various maladies from 2003 to 2012, but do not show that any current hearing loss was incurred in or aggravated by service or was otherwise related to any incident in service.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

Likewise, the Veteran's testimony at the videoconference hearing in February 2013, did not offer any additional material information or any substantive argument not previously considered by the Board in October 2008, that is related to the current issue on appeal.  The Veteran's general assertions that his current hearing loss was the result of noise exposure in service were previously considered.  However, as he has not provided any competent evidence that shows a causal connection or medical link between his current hearing loss and service, the Board finds his testimony is cumulative and redundant and does not raise a reasonable possibility of substantiating his claim.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been received to reopen the claim of service connection for bilateral defective hearing, the appeal is denied.  



REMAND

The Veteran contends that he has PTSD due to traumatic experiences in service, including harassment by his drill sergeant and from hostile interactions with civilians while serving in Germany in the late 1960's.  The evidentiary record includes diagnoses of PTSD and psychosis, not otherwise specified (NOS) by a VA physician's assistant/Advanced P nurse practitioner.  The VA examiner did not review the claims file and rendered her diagnosis based entirely on the Veteran's self-reported medical history.  (See September 2009 VA outpatient note).  In this regard, the Board notes that the Veteran has never been afforded a comprehensive VA examination to determine the nature or etiology of his psychiatric symptoms.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent lay or medical evidence of a current disability or persistent or recurrent symptoms of disability, and the evidence indicates that the current disability may be related to an event in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2013).  As the Veteran has never been examined by VA to determine the nature and etiology of his current psychiatric problems, further development is necessary prior to appellate review.  

The following information is provided for the benefit of the VA examiner.  The Board points out that the information is not intended to supplant the examiner's responsibility to review the claims file.  Historically, the STRs showed that at the time of his service enlistment examination in December 1965, the Veteran reported a history of nervous trouble and was noted to have mild anxiety on examination at that time.  No psychiatric disorder, however, was identified on the Report of Medical Examination.  The STRs showed no complaints, treatment, abnormalities or diagnosis for any psychiatric problems in service.  At the Board hearing, the Veteran testified that he did not report on the stressors to any service officials or seek psychiatric treatment.  On a Report for Medical History for service separation in November 1967, the Veteran reported difficulty falling asleep, but denied any nightmares and said that he did not awaken once he falls asleep.  The Veteran also denied any depression or excessive worry, memory problems or nervous trouble of any sort.  On examination, the Veteran psychiatric status was normal.  

The evidentiary record showed that the Veteran has been treated by VA for psychiatric problems since December 2006.  The Veteran reported a five to six year history of nightmares about fighting, and said that when he was stationed in Germany, he and his friends would get into fights with Germans when they went into town.  He also reported hearing male voices since he was about 19 years old.  

In order to establish service connection, there must generally be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service such as the case here.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  While the Veteran reported a positive history for nervousness on the Report of Medical History, and a service examiner elaborated in section 40 of the report that the Veteran had mild anxiety, ultimately, the Report of Medical Examination does not contain a DSM diagnosis of a psychiatric disorder.  The Veteran's psychiatric status was noted as "1" or normal on the PULHES chart.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the "PULHES" profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service)).  Thus, a psychiatric disorder was not noted upon the Veteran's entrance into service.  Consequently, 38 U.S.C.A. § 1111 applies.  
  

Accordingly, the case is REMANDED for the following action:  

		1.  Obtain the Veteran's entire service personnel records.

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified psychiatric disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs, personnel records, and all post service treatment reports, the examiner should provide a response to the following:  

a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing psychiatric disorder, including an anxiety disorder?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing psychiatric disorder, including an anxiety disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting disability.

If a pre-existing psychiatric disorder, including an anxiety disorder DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current psychiatric disorder is etiologically related to symptomatology noted in service?

b) In regard to PTSD, the examiner is asked to opine on (i) whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of personal assaults and verbal abuse in service or (ii) whether it is at least as likely as not (i.e., 50 percent or greater probability) in the examiner's medical judgment that the personal assaults and verbal abuse in service occurred.

If the examiner is of the opinion that the personal assaults and verbal abuse occurred, the examiner should provide an opinion on whether the personal assaults and verbal abuse are adequate to support the diagnosis of PTSD and whether the Veteran's symptoms are related to the personal assaults and verbal abuse.

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


